Citation Nr: 9908040	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-46 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the October 1947 rating decision, wherein the RO 
severed service connection for a nervous disorder, 
constituted clear and unmistakable error.

2.  Entitlement to an effective date prior to June 8, 1983, 
for a grant of service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Benny J. Kane, Attorney


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to 
March 1943.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating determinations of the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

This case has been returned to the Board following its remand 
to the RO dated in July 1998.  The Board requested that the 
RO notify the veteran and his representative of their 
appellate rights with respect to the clear and unmistakable 
error claim.  The case was previously remanded in 
February 1997 to adjudicate the issue of clear and 
unmistakable error with respect to the October 1947 decision.  
The issue is currently before the Board as appellate status 
was initiated by a notice of disagreement and subsequently 
perfected by a timely appeal.  38 C.F.R. § 20.200 (1998).  

The Board notes that the two issues are inextricably 
intertwined; however, the Board has separated the two issues 
on the title page of this decision for purposes of clarity.  


FINDINGS OF FACT

1.  The RO severed service connection for a nervous disorder 
in an October 1947 rating decision; the veteran did not 
appeal.  

2.  The October 1947 rating decision, wherein the RO severed 
service connection for a nervous disorder, did not contain 
any kind of error, fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, or that the result would 
have been manifestly different but for the error.




3.  The RO received a claim establishing the veteran's intent 
to reopen his claim for disability compensation on June 8, 
1983.


CONCLUSIONS OF LAW

1.  The October 1947 rating decision, wherein the RO severed 
service connection for a nervous disorder, did not constitute 
clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1998).

2.  The criteria for an effective date, prior to June 8, 
1983, for a grant of service connection for a seizure 
disorder have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show a normal neuro-psychiatric 
clinical evaluation on physical examination upon enlistment 
in October 1942.  The veteran was admitted in January 1943 
for epileptiform seizures consisting of biting of the tongue 
and cheek followed by severe headaches and nervousness.  A 
March 1943 report indicates a final diagnosis of 
psychoneurosis, hysteria, manifested by pseudo-convulsions.  
A medical board report shows a recommendation of discharge on 
the basis of a disqualifying disability that was not incurred 
during active service and existed prior to enlistment.  


The inservice hospital records show that on January 23, 1943, 
the veteran reported that he had never had a similar attack 
and had never fainted, to his knowledge.  In a January 27, 
1943 report the veteran recounted that he had spells in 
civilian life where he "felt funny" and would have to sit 
down, and spells where he felt "plumb wild."  The examiner 
noted that the earlier spells were definitely neurotic and 
that the inservice spells appeared more epileptic; however, 
according to the veteran, the only difference was the aspect 
of unconsciousness.  

The veteran filed a claim for service connection in 
December 1946 for dizzy spells and fainting that began in 
February 1942 during service and had continued periodically 
since service.  

The RO granted service connection for psychoneurosis, 
hysteria, and assigned an effective date from December 1946, 
in a rating decision dated in February 1947.  

In an April 1947 VA examination, the veteran reported that he 
had his first seizure in the fall of 1942 and had several 
seizures since then.  Electroencephalography revealed 
abnormal results noted by the examiner to be suggestive of 
focal abnormalities.  The diagnosis was epilepsy, grand mal 
type.

The RO sent the veteran a letter in August 1947 notifying him 
that his claim had been reconsidered on the basis of the 
record and that service connection for nervousness was 
clearly in error.  The RO proposed to terminate service 
connection in 60 days, and noted that the veteran could 
submit additional evidence or appear in person if he felt the 
action to be unwarranted.  The letter indicates that the 
veteran could appeal the determination at any time within one 
year from the date of the letter.  

The October 1947 rating decision shows that the prior rating 
decision involved clear and unmistakable error under R. & Pr. 
1009A and TB8-25.  The RO noted that the evidence clearly and 
unmistakably established the existence of epilepsy prior to 
service.  

The RO also indicated that the discharge examination shows a 
diagnosis of psychoneurosis hysteria manifested by pseudo-
convulsions and that the clinical records established that 
less than three months after enlistment, the veteran was 
hospitalized with epileptic seizures and remained in the 
hospital.  The RO noted that the April 1947 VA examination 
gave a current diagnosis of epilepsy.  The RO concluded that 
the evidence established that the disease was neither 
incurred in nor was increased in severity during service.

The veteran filed a statement in May 1983 requesting that his 
claim for disability compensation be reopened, which had been 
discontinued in 1945.  He noted that he had a 10 percent 
evaluation when he was discharged and reported having greater 
problems with his petit mal seizures.  

The veteran perfected his appeal and was granted service 
connection for a seizure disorder by the Board in 
December 1993.  The RO assigned an effective date of June 8, 
1983, in light of the reopened claim submitted as of that 
date.  

Clear and Unmistakable Error
Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1998), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1998).  

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (1998).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" has held that "clear 
and unmistakable error" requires more than a disagreement on 
how the facts are weighed or evaluated; the appellant must 
show that the correct facts, as they were known at the time, 
were not before the adjudicator or that pertinent regulatory 
or statutory provisions were incorrectly applied.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "[i]t is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Id. at 44.  

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

Initially, the Board notes that the veteran did not appeal 
the rating decision dated in October 1947; and, that decision 
is final.  Veterans Regulation No. 2(a), pt. II, para. III; 
Department of Veterans Affairs Regulations 1008 and 1009 
(effective Jan. 25, 1936 to Dec. 31, 1957).  Determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105 (1998).



The Board finds that the veteran has not alleged the kind of 
error that could be considered clear and unmistakable error.  
To reiterate, the standard with respect to raising a claim 
for clear and unmistakable error is that it must be "the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo, 6 Vet. 
App. at 43.

The veteran contends that clear and unmistakable error was 
committed by the physicians during service by incorrectly 
diagnosing his seizure disorder as psychoneurosis hysteria.  
Clear and unmistakable error may be established by showing 
that the correct facts, as they were known at the time, were 
not before the adjudicator at the time the decision is 
rendered.  Russell, 3 Vet. App. at 313.  

The evidence of record at the time of the severance of 
service connection in October 1947 shows that a diagnosis of 
epilepsy was rendered on VA examination in April 1947, and 
the RO found the evidence established that epilepsy had 
preexisted active service.  The veteran further contends that 
had his disorder been correctly diagnosed as epilepsy during 
service, service connection would have been clearly 
established.  The record, however, shows that the epilepsy 
was diagnosed following service and that service connection 
was not terminated by reason of the inservice diagnosis, but 
rather because the facts showed that epilepsy preexisted 
service.  In light of the April 1947 report, the Board finds 
that the correct facts regarding the veteran's disorder were 
present at the time of the October 1947 determination.  

The veteran further contends that clear and unmistakable 
error was committed because he did not receive proper notice 
that service connection was being terminated for 
"psychoneurosis hysteria."  The extant law in October 1947 
with respect to severance of service connection provided:




Authority to sever service connection 
upon the basis of clear and unmistakable 
error (the burden of proof being on the 
Government) ... is vested in the regional 
offices and centers.  Service connection 
will not be severed in any case on a 
change of diagnosis in absence of the 
certification hereinafter provided. ... The 
claimant will be immediately notified in 
writing of the contemplated action and 
the detailed reasons therefor and will be 
given a reasonable period, not to exceed 
sixty days ... for the presentation of 
additional evidence pertinent to the 
question.  This procedure is for 
application except ... (4) where the 
evidence establishes the service 
connection to be clearly illegal.  

R. & Pr. 1009(D) (effective May 13, 1947).

The Board finds that the RO followed the extant law with 
respect to severance of service connection in accordance with 
the foregoing regulation.  The veteran was notified that he 
had been awarded service-connected disability for a "nervous 
condition" in February 1947.  In August 1947, the RO mailed a 
notice stating that service connection "for your condition of 
nervousness" was clearly in error.  The letter shows that the 
RO proposed to terminate service connection in 60 days from 
the date of the letter.  In October 1947, the RO mailed a 
letter advising that service connection had been severed for 
the "condition of nervousness."  Based upon the foregoing 
letters, it appears that the RO notified the veteran that 
service connection was being severed for the same disorder 
for which he had been service connected, i.e. a nervous 
condition.  Thus, the evidence of record shows that notice 
was properly sent to the veteran in accordance with the 
regulation.  


The veteran contends that service connection was severed 
without the right to present hearing testimony.  The 
August 1947 notice specifically states that the veteran "had 
the privilege of appearing in person before the Rating Board 
within the sixty day period."  Accordingly, the letter shows 
that the RO afforded the veteran the opportunity to present 
additional evidence in accordance with the regulation.  

The veteran contends that the RO committed clear and 
unmistakable error by finding that epilepsy existed prior to 
service in absence of credible evidence or in accordance with 
the properly applied regulations.  The veteran further argues 
that his seizures did not begin until an inservice motorcycle 
accident in 1943.  The facts at the time of the October 1947 
severance show that the medical board recommended discharge 
for a disability that had existed prior to service.  The 
service medical records also show that the veteran  reported 
preservice spells according to the January 1943 inpatient 
treatment records.  Thus, the record reflects that there was 
competent medical evidence associated with the record to 
support a finding that the veteran's inservice epileptic 
manifestations had preexisted service.  

The Board notes that the March 1943 inservice clinical record 
upon discharge from the hospital shows "Line of Duty no 
E.P.T.E." which clearly shows it had been determined by 
competent medical authority that the veteran's pseudo-
convulsions were not incurred in the line of duty but existed 
prior to entrance in service.  In light of the foregoing 
competent medical evidence which shows the veteran's disorder 
did preexist active service, the Board notes that allegations 
that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Fugo, 6 Vet. 
App. at 44.

The Board also notes that the regulations extant at the time 
of the October 1947 severance provided that "manifestation of 
... symptoms of chronic disease from date of enlistment, or so 
close to that date that the disease could not have originated 
in so short a period, will be accepted as clear and 
unmistakable proof that the disease existed prior to entrance 
into active service."  R. & Pr. 1063(F) (effective May 13, 
1947).  Here, the veteran was enlisted on October 30, 1942 
and was admitted on January 22, 1943, less than 90 days from 
the date of enlistment.  



The RO noted in the October 1947 rating sheet that the 
veteran was hospitalized with epileptic seizures less than 
3 months after enlistment, and concluded that the disorder 
preexisted active service.  Thus, any error committed by the 
RO, if any, does not rise to the level to which reasonable 
minds could not differ.

With respect to the veteran's contentions that his seizures 
could not have preexisted active service because they are the 
result of an inservice motorcycle injury, the Board notes 
that this factual basis of the etiology of the veteran's 
seizures was not part of the record at the time of the 
October 1947 severance.  Evidence that was not of record at 
the time of the decision cannot be used to determine if clear 
and unmistakable error occurred.  Porter v. Brown, 5 Vet. 
App. 233 (1993).  

The veteran reported that he had a motorcycle injury in the 
winter of 1942 in a statement added to the record in 
September 1985.  The service medical records, the veteran's 
original application for service connection, and the 
April 1947 VA examination show no indication of an inservice 
motorcycle accident.  Because the correct facts, as they were 
known at the time, do not show evidence of any motorcycle 
accident, the accident does not provide a basis of 
establishing clear and unmistakable error.  Hence, the 
motorcycle accident provides a new factual basis, rather than 
a factual basis in evidence at the time of the October 1947 
determination.  See Russell, 3 Vet. App. at 313.

The Board also notes that several lay statements have been 
added to the record suggesting that the veteran's seizure 
disorder did not preexist active service.  As noted above, 
because a claim predicated on clear and unmistakable error is 
based on the evidence of record at the time of the decision 
claimed to have constituted error, this lay evidence cannot 
form a basis to find clear and unmistakable error with 
respect to the October 1947 decision.  

The veteran contends that the RO made no attempt to obtain 
preservice medical records or lay testimony regarding the 
issue of whether the veteran's seizure disorder preexisted 
active service.  The veteran also contends that he was given 
ineffective assistance by a representative at the time 
service connection was severed.  It is unclear whether the 
representative referred to by the veteran was a VA 
representative.  However, these arguments appear to be based 
upon a failure by VA to assist the veteran in developing 
facts pertinent to his claim.  

The Court has found that "it is difficult to see how ... 
failure in "duty to assist" ... could ever be [clear and 
unmistakable error]."  Fugo, 6 Vet. App. at 44.  The Court 
has also held that VA's breach of the duty to assist cannot 
form a basis for a claim of clear and unmistakable error 
because such a breach creates only an incomplete record 
rather than an incorrect record.  Caffrey v. Brown, 6 Vet. 
App. 377, 385 (1994).  Moreover, the August 1947 notice of 
the RO's intent to sever service connection shows that the 
veteran was invited to submit any evidence tending to show 
that his condition was in fact, incurred during service.  

Following a review of the evidence of record at the time of 
the October 1947 RO determination and the extant law, the 
Board cannot find an error of fact or law with respect to the 
severance of service connection for a nervous disorder that 
when called to the attention of later reviewers compels a 
different conclusion, or to which reasonable minds could not 
differ, or that the result would have been manifestly 
different but for the claimed error.  See Fugo, supra.


Earlier Effective Date
Criteria

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA. 38 C.F.R. § 3.1(r) (1998).  

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (1998).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (1998).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (1998).

Analysis

In the instant case, a claim for disability compensation for 
a seizure disorder was received on June 8, 1983.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in 
a case where the law is dispositive of the claim, it should 
be denied because of lack of legal entitlement under the law.  

The Board noted in the December 1993 decision in which 
service connection for a seizure disorder was granted that 
the June 1983 claim was an original claim rather than a claim 
to reopen service connection for the severed psychoneurosis.  
The applicable law regarding original claims provides that 
the effective date of an award of disability compensation 
shall be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  

The record shows that the June 1983 claim is over one year 
following separation from service, so the earliest effective 
date available to the veteran is the date of the receipt of 
the claim.  Id.  In the case at hand, the RO assigned an 
effective date corresponding to the date of claim.  

The veteran has not cited any legal authority, statute, 
regulation or Court case which would permit making the 
effective date of the award of service connection earlier 
than the date of the receipt of his claim.  The June 1983 
statement is the first indication of record of the veteran's 
intent to seek VA compensation after the October 1947 
determination which severed his benefits.  Accordingly, the 
Board concludes that the date of the receipt of his statement 
requesting VA compensation for seizures controls the 
effective date of his award of service connection.  

The regulations provide that the effective date for service 
connection is the date of receipt of claim, or date 
entitlement arose, whichever is later.  In the instant case, 
the veteran noted that his seizures had caused him greater 
trouble.  Thus, the later of the date of entitlement and the 
receipt of the claim is the date of the June 1983 claim.  

For these reasons and bases, the Board finds that an 
effective date, for a grant of service connection for a 
seizure disorder, prior to the date of the receipt of the 
June 8, 1983 claim, is not warranted.  An earlier effective 
date cannot be granted in absence of statutory authority.  
See Shields v. Brown, 8 Vet. App. 351 (1995).


ORDER

The October 1947 determination wherein the RO severed 
entitlement to service connection for a nervous disorder, not 
having constituted clear and unmistakable error, the appeal 
is denied.

Entitlement to an effective date, prior to June 8, 1983, for 
service connection for a seizure disorder, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


